Exhibit 10.22

 

AMENDMENT TO

EMPLOYMENT AGREEMENT

BETWEEN

HESKA CORPORATION

AND

NANCY WISNEWSKI

 

                                                This Amendment to Employment
Agreement is dated effective as of January 1, 2008 (this “Amendment”) and amends
the Employment Agreement dated as of April 15, 2002 (the “Employment
Agreement”), between Heska Corporation, a Delaware corporation (“Company”), and
Nancy Wisnewski (“Employee”).  Unless otherwise defined in herein, all
capitalized terms used herein shall have the meaning ascribed to them in the
Employment Agreement.

 

RECITALS

 

                                                Section 10 of the Employment
Agreement permits the parties to modify the Employment Agreement in writing, and
the Employee and Company have agreed to modify the Employment Agreement to the
extent set forth in this Amendment.

 

AGREEMENT

 

                                                NOW, THEREFORE, in consideration
of the foregoing, and other good and valuable consideration, including
Employee’s continued employment with Company, the receipt and sufficiency of
which are hereby acknowledged, Employee and Company hereby agree as follows:

 

                                               
1.                                       Subsection 6(c)(iii) of the Employment
Agreement is amended and restated in its entirety to read as set forth below:

 

(iii)          The parties agree that for the purposes of this Employment
Agreement, an “involuntary termination” due to a “change of control” will be
deemed to have occurred when Employee is no longer employed by the Company’s
successor following a “change of control” because the Employee’s position is
eliminated within nine (9) months of the “change of control” or when Employee’s
job authority, duties or responsibilities are materially diminished within nine
(9) months of the “change of control” and Employee elects to resign; provided,
however, that prior to any such resignation, Employee shall give Company written
notice of the existence of the condition which Employee believes constitutes
such material diminution (which notice must be given within ninety (90) days of
the initial existence of the condition) and such condition shall remain uncured
for a period of thirty (30) days after the date of such notice.  For purposes of
this subsection 6(c)(iii) and without in any manner limiting the circumstances
that may give rise to a material diminution, Employee’s job authority, duties or
responsibilities shall be deemed to be materially diminished if, but not limited
to, the following: (1) Employee’s authority

 

--------------------------------------------------------------------------------


 

with the Company or its successor is, or Employee’s duties or responsibilities
are, materially diminished relative to Employee’s authority, duties and
responsibilities as in effect immediately prior to such change; (2) Employee
suffers a material diminution in base salary as in effect immediately prior to
such diminution; (3) there is a material change in the geographic location of
Employee’s principal place of employment such that the new location results in a
commute for Employee that is greater than fifty (50) road miles longer than
Employee’s commute prior to the relocation; (4) there occurs any material breach
by the Company or its successor of any provision of this Employment Agreement;
or (5) any acquiring or successor company fails to assume or be bound by the
terms of this Employment Agreement in connection with a change of control.

 

                                               
2.                                       Section 6(c) of the Employment
Agreement is amended by inserting immediately after Subsection 6(c)(iv) of the
Employment Agreement a new Subsection 6(c)(v), which shall read in its entirety
as set forth below:

 

(v)          If Employee is a “specified employee” within the meaning of
Section 1.409A-1(i) of the Treasury regulations as of the date of termination,
then payments to Employee hereunder shall not be made before the date that is
six (6) months after the date of termination (or if earlier, the date of death
of Employee); provided, however, that during such six-month period, Company
shall make any and all payments contemplated hereunder to the extent such
payments do not exceed two times the lesser of (i) Employee’s annualized
compensation, based upon the annual rate of compensation for the calendar year
preceding the year in which the date of termination occurs, or (ii) the maximum
amount that may be taken into account under a qualified plan pursuant to
Section 401(a)(17) of the Internal Revenue Code of 1986, as amended, for the
year in which the date of termination occurs; and provided further that any
amounts deferred hereunder shall be paid in a lump-sum amount at the expiration
of such six-month period.  It is the parties’ intent that no payment made or to
be made hereunder shall be subject to the provisions of Section 409A(a)(1)(B) of
the Internal Revenue Code of 1986, as amended. Accordingly, notwithstanding any
payment date or schedule specified above, the parties agree to work
expeditiously to amend this Agreement to conform to their intent as set forth in
this Section.

 

                                               
3.                                       All other terms and conditions of the
Employment Agreement shall remain in full force and effect. This Amendment,
together with the Employment Agreement, contains all the terms and conditions
agreed upon by the parties hereto regarding the subject matter hereof and
thereof. All prior agreements, promises, negotiations and representations,
either oral or written, relating to the subject matter of this Amendment or the
Employment Agreement not expressly set forth in this Amendment or the Employment
Agreement are of no force or effect.

 

2

--------------------------------------------------------------------------------


 

                                               
4.                                       Any waiver, alteration or modification
of any of the terms of this Amendment or the Employment Agreement shall be valid
only if made in writing and signed by the parties hereto.

 

                                               
5.                                       This Amendment may be executed in
counterparts, each of which shall constitute an original but all of which
together shall constitute one and the same document.  This Amendment to the
extent signed and delivered by facsimile or other electronic means will be
treated in all manner and respects as an original agreement or instrument and
will be considered to have the same binding legal effect as if it were the
original signed version thereof delivered in person.

 

[Signature Page(s) to Follow]

 

3

--------------------------------------------------------------------------------


 

                                                IN WITNESS WHEREOF, the parties
hereto have executed this Amendment effective as of the day and year first above
written.

 

HESKA CORPORATION

 

EMPLOYEE

 

 

 

By:

/s/ John R. Flanders

 

/s/ Nancy Wisnewski

Name: John R. Flanders

 

Name: Nancy Wisnewski

Title: VP, General Counsel

 

Title: VP, Product Development and

 

 

Technical Customer Service

 

[Signature Page to Amendment to Employment Agreement]

 

--------------------------------------------------------------------------------

 